Citation Nr: 0722418	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  01-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The Board notes that in the October 2000 statement of the 
case the RO reopened and then denied the claim seeking 
service connection for PTSD.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.  

While the veteran was scheduled for a Travel Board hearing in 
June 2006, the record reflects that he was properly notified 
for the hearing but failed to appear without explanation.  He 
has not requested that the hearing be rescheduled.  
Therefore, his request for such a hearing is considered 
withdrawn.

As will be explained below, the veteran has raised an 
inextricably intertwined issue that has not been addressed by 
the agency of original jurisdiction.  As the outcome of the 
recently raised issue could likely have an impact on the 
claim regarding PTSD, both must be addressed together on 
remand.  Harris v. Derwinski, 1. Vet. App. 180 (1991).

The issue of whether new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

Hepatitis C was not present in service or for years 
thereafter, and has not been shown to be etiologically 
related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The record reflects that the claim for service connection for 
hepatitis C was originally adjudicated prior to the enactment 
of the VCAA.  However, the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in November 2001 and February 2002.  Although VA did 
not specifically inform the appellant that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined service 
connection for hepatitis C is not warranted.  Consequently, 
no disability rating or effective date will be assigned, so 
the failure to provide notice with respect to those elements 
of the claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  The veteran has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
December 2002.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the appellant.  Accordingly, the Board will 
address the merits of the claim for service connection for 
hepatitis C.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that he is entitled to service 
connection for hepatitis C, which he maintains was incurred 
while serving on active duty.  Specifically, the veteran 
contends that he contracted hepatitis C through shared 
needles from the inoculation guns used to vaccinate soldiers 
at that time.  A history of high risk sexual activity during 
service is also noted.   During the August 1999 VA liver 
exam, the veteran admitted to having unprotected sex with 
over 150 women during his military service in Vietnam.  There 
is no medical evidence indicating that the veteran ever 
received a blood transfusion, and the veteran claims that he 
has never received one.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hepatitis C.  

Although the veteran does have a current diagnosis of 
hepatitis C, there is no medical evidence suggesting that 
this disorder was present in service or that it is 
etiologically related to any incident of service, to include 
contaminated inoculation needles.  
 
The veteran asserts that he contracted hepatitis C, which was 
diagnosed around 1985, through exposure to the hepatitis C 
virus while he was in service.  While he admits he does not 
know exactly how he contracted the condition, he reports a 
number of known risk factors for hepatitis C in service 
including high-risk sex and shared inoculation needles.  He 
contends that the hepatitis resulted from one of these risk 
factors.  None of the reported risk factors has been 
verified.

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis, and do not 
document any of the veteran's reported risk factors for 
hepatitis.  Hepatitis was not shown during service or for 
years thereafter.  

The first medical evidence that the veteran was exposed to 
hepatitis C is in 1985, when the disease was diagnosed.  
There is no competent (medical) evidence that the hepatitis C 
diagnosed in 1985 is related to any event, injury, or disease 
in service.  A careful review of all VA and private medical 
records revealed no opinion regarding the etiology of the 
veteran's hepatitis C, much less any opinion linking it to 
service or a risk factor therein.  The only pertinent medical 
opinion of record, that of the August 1999 VA examiner and 
author of the August 1999 addendum, does not conclude that 
the veteran contracted hepatitis C from service inoculation 
needles or any other incident of service.  

The only evidence purporting to show a connection between 
service and the veteran's hepatitis C is in his own 
allegations.  Because he is a layperson, his opinions as to 
medical nexus are not competent evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2  Vet. App. 492, 
494 (1992).  

The veteran has denied prior use of intravenous drugs many 
times, including at the August 1999 VA liver examination; 
however, medical records from March 1995 indicate that the 
veteran admitted to polysubstance abuse, including 
intravenous drug abuse, as well as needle sharing.  
(Parenthetically, the Board notes that the veteran also 
admitted to polysubstance abuse at the October 1999 VA 
examination, as well as at VA mental health appointments in 
March 1985 and March 1986.)  Although the veteran has not 
contended that the hepatitis C is the result of intravenous 
drug abuse in service, the Board notes for the record that 
direct service connection is prohibited for disability 
resulting from drug abuse in service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.301 (2006). 

Accordingly, service connection is not in order for hepatitis 
C.  In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

In summary, there is no competent evidence supporting the 
veteran's allegation that his current hepatitis C is related 
to risk factors in service.  The preponderance of the 
evidence is against his claim, and it must be denied.  

 
ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

During service, the veteran served as a fireman at an 
airbase.  He has alleged that he has PTSD related to combat-
like experiences, but also notes experiences including seeing 
dead bodies.  The RO denied service connection for PTSD in 
May 1986, finding that there was no verified stressor to 
support a diagnosis of PTSD.  

The veteran has since attempted to reopen his claim for 
service connection.  He brought his most recent claim for 
service connection in July 1999.  The RO denied the claim and 
the veteran appealed.  In a June 2007 Informal Hearing 
Presentation, the veteran's service representative 
specifically raised the issue of whether there was clear and 
unmistakable error (CUE) in the May 1986 decision that 
initially denied service connection for PTSD.  

The veteran and his representative essentially argue that the 
veteran clearly met the requirements for the award of service 
connection for PTSD in 1986 because the veteran's duties as a 
firefighter at an airbase in Vietnam placed him in stressful 
situations that led to his PTSD.    

Here, the RO has not yet adjudicated the recently raised CUE 
issue.  The Board finds that the veteran's appeal to reopen 
his previously denied claim with regard to PTSD and his claim 
of CUE in the May 1986 rating decision are inextricably 
intertwined, since the outcome of the CUE claim could well 
have a direct impact on the appeal.  Therefore, the issue of 
whether new and material evidence was received to reopen a 
claim for service connection for PTSD must be held in 
abeyance and remanded to the RO or AMC to be addressed after 
initial adjudication of the CUE claim.  See Harris, supra.

Accordingly, this matter is remanded for the following:

1.  The agency of original jurisdiction 
(AOJ) should adjudicate the issue of CUE 
in the May 1986 rating action that denied 
service connection for PTSD.  

2.  If CUE is not found, and after any 
additional development of the evidence 
that the AOJ may deem necessary, the AOJ 
should review the record and adjudicate 
the issue of whether new and material 
evidence has been received to reopen a 
claim for entitlement to service 
connection for PTSD.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


